
	
		II
		112th CONGRESS
		2d Session
		S. 3340
		IN THE SENATE OF THE UNITED STATES
		
			June 25, 2012
			Mrs. Murray introduced
			 the following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To improve and enhance the programs and activities of the
		  Department of Defense and the Department of Veterans Affairs regarding suicide
		  prevention and resilience and behavioral health disorders for members of the
		  Armed Forces and veterans, and for other purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Mental Health Access to
			 Continued Care and Enhancement of Support Services Act of
			 2012 or Mental
			 Health ACCESS Act of 2012.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					TITLE I—Department of Defense Matters
					Sec. 101. Enhancement of oversight and management of Department
				of Defense suicide prevention and resilience programs.
					Sec. 102. Comprehensive program on prevention of suicide among
				members of the Armed Forces.
					Sec. 103. Enhancement of training and education for physicians,
				mental health care providers, and related personnel on identification and
				treatment of behavioral health disorders.
					Sec. 104. Limitation on disclosure of mental health conditions
				or treatment or requests for treatment of members of the Armed
				Forces.
					Sec. 105. Sharing between Department of Defense and Department
				of Veterans Affairs of records and information retained under the medical
				tracking system for members of the Armed Forces deployed overseas.
					Sec. 106. Participation of members of the Armed Forces in peer
				support counseling programs of the Department of Veterans Affairs.
					Sec. 107. Research and medical practice on mental health
				conditions.
					Sec. 108. Quality review of Medical Evaluation Boards, Physical
				Evaluation Boards, and Physical Evaluation Board Liaison Officers.
					Sec. 109. Compliance of Department of Defense with requirement
				for use of Department of Veterans Affairs schedule for rating disabilities in
				determinations of disability of members of the Armed Forces.
					Sec. 110. Disposal of controlled substances.
					Sec. 111. Assessment of adequacy of mental health care benefits
				under the TRICARE program.
					Sec. 112. Authority to exempt behavioral health care providers
				under the TRICARE program from State licensure requirements for provision of
				behavioral health care to members of the Armed Forces and
				dependents.
					Sec. 113. Report on adequacy of capacity of the military
				medical treatment system regarding inpatient behavioral health
				care.
					TITLE II—Department of Veterans Affairs Matters
					Sec. 201. Transparency of mental health care
				services.
					Sec. 202. Expansion of Vet Center program to include furnishing
				counseling to certain members of the Armed Forces and their family
				members.
					Sec. 203. Authority for Secretary of Veterans Affairs to
				furnish mental health care through facilities other than Vet Centers to
				immediate family members of members of the Armed Forces deployed in connection
				with a contingency operation.
					Sec. 204. Organization of the Readjustment Counseling Service
				in Department of Veterans Affairs.
					Sec. 205. Recruiting mental health providers for furnishing of
				mental health services on behalf of the Department of Veterans Affairs without
				compensation from the Department.
					Sec. 206. Reimbursement of physicians and dentists for expenses
				relating to board certification or recertification.
					Sec. 207. Peer support.
				
			IDepartment of
			 Defense Matters
			101.Enhancement of
			 oversight and management of Department of Defense suicide prevention and
			 resilience programs
				(a)In
			 generalThe Secretary of Defense shall, acting through the Under
			 Secretary of Defense for Personnel and Readiness, establish within the Office
			 of the Secretary of Defense a position with responsibility for oversight and
			 management of all suicide prevention and resilience programs and all
			 preventative behavioral health programs of the Department of Defense (including
			 those of the military departments and the Armed Forces).
				(b)Scope of
			 responsibilitiesThe individual serving in the position
			 established pursuant to subsection (a) shall have the responsibilities as
			 follows:
					(1)To establish a
			 uniform definition of resiliency for use in the suicide prevention and
			 resilience programs and preventative behavioral health programs of the
			 Department of Defense (including those of the military departments and the
			 Armed Forces).
					(2)In consultation
			 with the National Center for Post Traumatic Stress Disorder of the Department
			 of Veterans Affairs and other appropriate public and private agencies and
			 entities, to require the use of clinical best practices in mental health care,
			 suicide prevention programs, and resilience programs of the Department of
			 Defense, including the diagnosis and treatment of behavioral health
			 disorders.
					(3)To oversee and
			 manage the comprehensive program on the prevention of suicide among members of
			 the Armed Forces required by section 102.
					102.Comprehensive
			 program on prevention of suicide among members of the Armed Forces
				(a)Comprehensive
			 program requiredThe
			 Secretary of Defense shall, acting through the Assistant Secretary of Defense
			 for Health Affairs, develop and implement within the Department of Defense a
			 comprehensive program on the prevention of suicide among members of the Armed
			 Forces. In developing the program, the Secretary shall consider recommendations
			 from the operational elements of the Armed Forces regarding the feasibility of
			 the implementation and execution of particular elements of the program.
				(b)ElementsThe
			 comprehensive program required by subsection (a) shall include elements to
			 achieve the following:
					(1)To raise
			 awareness among members of the Armed Forces about mental health conditions and
			 the stigma associated with mental health conditions and mental health
			 care.
					(2)To provide
			 members of the Armed Forces generally, members of the Armed Forces in
			 supervisory positions (including officers in command billets and
			 non-commissioned officers), and medical personnel of the Armed Forces and the
			 Department of Defense with effective means of identifying members of the Armed
			 Forces who are at risk for suicide (including enhanced means for early
			 identification and treatment of such members), including through training
			 required by section 103.
					(3)To provide
			 members of the Armed Forces who are at risk of suicide with continuous access
			 to suicide prevention services, including suicide crisis services.
					(4)To evaluate and
			 assess the effectiveness of the suicide prevention and resilience programs and
			 preventative behavioral health programs of the Department of Defense (including
			 those of the military departments and the Armed Forces), including the
			 development of metrics for that purpose.
					(5)To evaluate and
			 assess the current diagnostic tools and treatment methods in the programs
			 referred to in paragraph (4) in order to ensure clinical best practices are
			 used in such programs.
					(6)To ensure that
			 the programs referred to in paragraph (4) incorporate evidenced-based practices
			 when available.
					(7)To provide for
			 the training of mental health care providers on evidence-based therapies in
			 connection with suicide prevention.
					(8)To establish
			 training standards for behavioral health care providers in order to ensure that
			 such providers receive training on clinical best practices and evidence-based
			 treatments as information on such practices and treatments becomes available,
			 and to ensure such standards are met.
					(9)To provide for
			 the integration of mental health screenings and suicide risk and prevention for
			 members of the Armed Forces into the delivery of primary care for such
			 members.
					(10)To ensure
			 appropriate responses to attempted or completed suicides among members of the
			 Armed Forces, including guidance and training to assist commanders in
			 addressing incidents of attempted or completed suicide within their
			 units.
					(11)To ensure the
			 protection of the privacy of members of the Armed Forces seeking or receiving
			 treatment relating to suicide.
					(12)Such other
			 matters as the Secretary of Defense considers appropriate in connection with
			 the prevention of suicide among members of the Armed Forces.
					(c)ConsultationIn
			 developing and implementing the comprehensive program required by subsection
			 (a), the Assistant Secretary shall consult with appropriate officials and
			 elements of the Department of Defense, appropriate centers of excellence within
			 the Department of Defense, and other public and private entities with expertise
			 in mental health and suicide prevention.
				(d)Implementation
			 by the Armed ForcesIn implementing the comprehensive program
			 required by subsection (a) with respect to an Armed Force, the Secretary of the
			 military department concerned may, in consultation with the Assistant Secretary
			 and with the approval of the Secretary of Defense, modify particular elements
			 of the program in order to adapt the program appropriately to the unique
			 culture and elements of that Armed Force.
				(e)Quality
			 assuranceIn developing and implementing the comprehensive
			 program required by subsection (a), the Assistant Secretary shall develop and
			 implement appropriate mechanisms to provide for the oversight and management of
			 the program, including quality measures to assess the efficacy of the program
			 in preventing suicide among members of the Armed Forces.
				103.Enhancement of
			 training and education for physicians, mental health care providers, and
			 related personnel on identification and treatment of behavioral health
			 disorders
				(a)PhysiciansThe
			 Secretary of Defense shall ensure that the continuing medical education
			 provided physicians in the military medical treatment system includes education
			 and training on the triage and referral of individuals with mental health
			 conditions.
				(b)Mental health
			 care providersThe Secretary of Defense shall develop and
			 implement continuing education program requirements for mental health care
			 providers and behavioral health care providers in the military medical
			 treatment system in order to ensure that such providers keep current on best
			 clinical practices for the diagnosis and treatment of behavioral health
			 disorders in members of the Armed Forces.
				(c)Counselors and
			 related personnel
					(1)In
			 generalThe Secretary of Defense shall develop and implement
			 throughout the Armed Forces a program of training for the members of the Armed
			 Forces and personnel of the Department of Defense described in paragraph (2) in
			 order to familiarize such members and personnel with the following:
						(A)The signs and
			 symptoms of behavioral health disorders that manifest frequently in members of
			 the Armed Forces.
						(B)The courses of
			 action to be undertaken by such personnel who detect such signs and symptoms in
			 members of the Armed Forces.
						(2)Covered members
			 and personnelThe members of the Armed Forces and personnel of
			 the Department of Defense described in this paragraph are the following:
						(A)Physician
			 assistants in the military medical treatment system.
						(B)Medics.
						(C)Military
			 chaplains.
						(D)Such other
			 members of the Armed Forces or civilian personnel of the Department of Defense
			 as the Secretary shall designate for purposes of this subsection.
						104.Limitation on
			 disclosure of mental health conditions or treatment or requests for treatment
			 of members of the Armed Forces
				(a)LimitationA
			 medical or mental health care provider in the military medical treatment system
			 may not disclose a mental health condition of a member of the Armed Forces,
			 treatment of a member for a mental health condition, or a request of a member
			 for treatment of a mental health condition, except as provided in subsection
			 (b).
				(b)ExceptionsA
			 medical or mental health care provider may make a disclosure described by
			 subsection (a) if—
					(1)the disclosure to
			 another covered entity (as that term is defined for purposes of the Health
			 Insurance Portability and Accountability Act of 1996) is necessary;
					(2)the member
			 concerned requests the disclosure;
					(3)the member
			 concerned does not meet the minimum standards for deployment prescribed under
			 section 1074f(f) of title 10, United States Code, at the time of the
			 disclosure, regardless of the deployment status or plans of the member;
			 or
					(4)the disclosure is
			 necessary in an emergency to protect the life or safety of the member concerned
			 or others.
					105.Sharing
			 between Department of Defense and Department of Veterans Affairs of records and
			 information retained under the medical tracking system for members of the Armed
			 Forces deployed overseas
				(a)In
			 generalThe Secretary of Defense and the Secretary of Veterans
			 Affairs shall jointly enter into a memorandum of understanding providing for
			 the sharing by the Department of Defense with the Department of Veterans
			 Affairs of the results of examinations and other records on members of the
			 Armed Forces that are retained and maintained with respect to the medical
			 tracking system for members deployed overseas under section 1074f(c) of title
			 10, United States Code.
				(b)Cessation upon
			 implementation of electronic health recordThe sharing required
			 pursuant to subsection (a) shall cease on the date on which the Secretary of
			 Defense and the Secretary of Veterans Affairs jointly certify to Congress that
			 the Secretaries have fully implemented an integrated electronic health record
			 for members of the Armed Forces that is fully interoperable between the
			 Department of Defense and the Department of Veterans Affairs.
				106.Participation
			 of members of the Armed Forces in peer support counseling programs of the
			 Department of Veterans Affairs
				(a)Participation
					(1)In
			 generalThe Secretary of Defense and the Secretary of Veterans
			 Affairs shall jointly enter into a memorandum of understanding providing for
			 members of the Armed Forces described in subsection (b) to volunteer or be
			 considered for employment as peer counselors under the following:
						(A)The peer support
			 counseling program carried out by the Secretary of Veterans Affairs under
			 subsection (j) of section 1720F of title 38, United States Code, as part of the
			 comprehensive program for suicide prevention among veterans under subsection
			 (a) of such section.
						(B)The peer support
			 counseling program carried out by the Secretary of Veterans Affairs under
			 section 304(a)(1) of Caregivers and Veterans Omnibus Health Services Act of
			 2010 (Public Law 111–163; 124 Stat. 1150; 38 U.S.C. 1712A note).
						(2)TrainingAny
			 member participating in a peer support counseling program under paragraph (1)
			 shall receive the training for peer counselors under section 1720F(j)(2) of
			 title 38, United States Code, or section 304(c) of the Caregivers and Veterans
			 Omnibus Health Services Act of 2010, as applicable, before performing peer
			 support counseling duties under such program.
					(b)Covered
			 membersMembers of the Armed Forces described in this subsection
			 are the following:
					(1)Members of the
			 reserve components of the Armed Forces who are demobilizing after deployment in
			 a theater of combat operations, including, in particular, members who
			 participated in combat against the enemy while so deployed.
					(2)Members of the
			 regular components of the Armed Forces separating from active duty who have
			 been deployed in a theater of combat operations in which such members
			 participated in combat against the enemy.
					107.Research and
			 medical practice on mental health conditions
				(a)Department of
			 Defense organization on research and practiceThe Secretary of
			 Defense shall establish within the Department of Defense an organization to
			 carry out the responsibilities specified in subsection (b).
				(b)ResponsibilitiesThe
			 organization established under subsection (a) shall—
					(1)carry out
			 programs and activities designed to provide for the translation of research on
			 the diagnosis and treatment of mental health conditions into policy on medical
			 practices;
					(2)make
			 recommendations to the Assistant Secretary of Defense for Health Affairs on the
			 translation of such research into the policies of the Department of Defense on
			 medical practices with respect to members of the Armed Forces; and
					(3)discharge such
			 other responsibilities relating to research and medical practices on mental
			 health conditions, and the policies of the Department on such practices with
			 respect to members of the Armed Forces, as the Secretary or the Assistant
			 Secretary shall specify for purposes of this section.
					(c)Reports
					(1)Initial
			 reportNot later than 120 days after the date of the enactment of
			 this Act, the Secretary shall submit to Congress a report on the organization
			 required by subsection (a). The report shall include a description of the
			 organization and a plan for implementing the requirements of this
			 section.
					(2)Annual
			 reportsThe Secretary shall submit to Congress each year a report
			 on the activities of the organization established under subsection (a) during
			 the preceding year. Each report shall include the following:
						(A)A summary
			 description of the activities of the organization during the preceding
			 year.
						(B)A description of
			 the recommendations made by the organization to the Assistant Secretary under
			 subsection (b)(2) during the year, and a description of the actions undertaken
			 (or to be undertaken) by the Assistant Secretary in response to such
			 recommendations.
						(C)Such other
			 matters relating to the activities of the organization, including
			 recommendations for additional legislative or administrative action, as the
			 Secretary, in consultation with the Assistant Secretary, considers
			 appropriate.
						108.Quality review
			 of Medical Evaluation Boards, Physical Evaluation Boards, and Physical
			 Evaluation Board Liaison Officers
				(a)In
			 generalThe Secretary of
			 Defense shall standardize, assess, and monitor the quality assurance programs
			 of the military departments to evaluate the following in the performance of
			 their duties (including duties under chapter 61 of title 10, United States
			 Code):
					(1)Medical
			 Evaluation Boards (MEBs).
					(2)Physical
			 Evaluation Boards (PEBs).
					(3)Physical
			 Evaluation Board Liaison Officers (PEBLOs).
					(b)ObjectivesThe
			 objectives of the quality assurance program shall be as follows:
					(1)To ensure
			 accuracy and consistency in the determinations and decisions of Medical
			 Evaluation Boards and Physical Evaluation Boards.
					(2)To otherwise
			 monitor and sustain proper performance of the duties of Medical Evaluation
			 Boards and Physical Evaluation Boards, and of Physical Evaluation Board Liaison
			 Officers.
					(3)Such other
			 objectives as the Secretary shall specify for purposes of the quality assurance
			 program.
					109.Compliance of
			 Department of Defense with requirement for use of Department of Veterans
			 Affairs schedule for rating disabilities in determinations of disability of
			 members of the Armed Forces
				(a)Report
			 requiredNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of Defense shall submit to Congress a report setting
			 forth a comprehensive assessment whether the Secretaries of the military
			 departments (and the policies, regulations, and directives of the military
			 departments) are fully compliant with the requirement in section 1216a of title
			 10, United States Code, for the use of the Department of Veterans Affairs
			 schedule for rating disabilities in making determinations of disability of
			 members of the Armed Forces for purposes of chapter 61 of that title.
				(b)Additional
			 element following determination of lack of full complianceIf the
			 assessment of the Secretary in the report required by subsection (a) is that
			 the Secretaries of the military departments are not fully compliant with the
			 requirement described in that subsection, the report shall include a
			 comprehensive description of the actions to be undertaken by the Secretaries of
			 the military departments to achieve full compliance with the requirement,
			 including a schedule for such actions.
				110.Disposal of
			 controlled substancesThe
			 Administrator of the Drug Enforcement Administration shall enter into a
			 memorandum of understanding with the Secretary of Defense establishing
			 procedures under which a member of the Armed Forces may deliver a controlled
			 substance to a member of the Armed Forces or an employee of the Department of
			 Defense to be disposed of in accordance with section 302(g) of the Controlled
			 Substances Act (21 U.S.C. 822(g)).
			111.Assessment of
			 adequacy of mental health care benefits under the TRICARE program
				(a)Independent
			 assessment requiredNot later than 180 days after the date of the
			 enactment of this Act, the Secretary of Defense shall, in consultation with the
			 Secretary of Health and Human Services, enter into a contract with an
			 appropriate independent entity to assess whether the mental health care
			 benefits available for members of the Armed Forces and other covered
			 beneficiaries under the TRICARE program are adequate to meet the needs of such
			 members and beneficiaries for mental health care.
				(b)ReportThe
			 contract required by subsection (a) shall require the entity conducting the
			 assessment required by the contract to submit to the Secretary of Defense, and
			 to the congressional defense committees, a report setting forth the results of
			 the assessment by not later than 180 days after the date of entry into the
			 contract. If the entity determines pursuant to the assessment that the mental
			 health care benefits available for members of the Armed Forces and other
			 covered beneficiaries under the TRICARE program are not adequate to meet the
			 needs of such members and beneficiaries for mental health care, the report
			 shall include such recommendations for legislative or administrative action as
			 the entity considers appropriate to remediate any identified inadequacy.
				(c)DefinitionsIn
			 this section:
					(1)The term
			 congressional defense committees has the meaning given that term
			 in section 101(a)(16) of title 10, United States Code.
					(2)The term
			 covered beneficiaries has the meaning given that term in section
			 1072(5) of title 10, United States Code.
					(3)The term
			 TRICARE program has the meaning given that term in section 1072(7)
			 of title 10, United States Code.
					112.Authority to
			 exempt behavioral health care providers under the TRICARE program from State
			 licensure requirements for provision of behavioral health care to members of
			 the Armed Forces and dependents
				(a)In
			 generalThe Secretary of
			 Defense may, subject to subsection (b), treat any licensed behavioral health
			 care provider or category of licensed behavioral health care providers under
			 the TRICARE program as a health-care professional or professionals exempt from
			 laws regarding the licensure of health care professionals in accordance with
			 section 1094(d) of title 10, United States Code, if the Secretary determines
			 that such treatment is necessary for purposes as follows:
					(1)To ensure continuity in the provision of
			 behavioral health care to a member of the Armed Forces or the member's
			 dependents following a permanent change of station or other relocation of the
			 member and dependents to another State, including through the provision of such
			 care by tele-health or other remote delivery mechanisms.
					(2)To ensure access
			 to behavioral health care under the TRICARE program in areas otherwise unserved
			 or underserved by behavioral health care providers under that program.
					(b)LimitationA
			 behavioral health care provider may not be exempted under subsection (a) from
			 laws described in that subsection unless the health care provider—
					(1)is licensed as a
			 behavioral health care provider by a State; and
					(2)is authorized
			 under the TRICARE program to act as a behavioral health care provider
			 throughout the TRICARE program.
					(c)TRICARE program
			 definedIn this section, the term TRICARE program
			 has the meaning given that term in section 1072(7) of title 10, United States
			 Code.
				113.Report on
			 adequacy of capacity of the military medical treatment system regarding
			 inpatient behavioral health care
				(a)Report
			 requiredNot later than 180
			 days after the date of the enactment of this Act, the Secretary of Defense
			 shall submit to the congressional defense committees a report setting forth an
			 assessment by the Secretary of the adequacy of the capacity of the military
			 medical treatment system to meet the needs of members of the Armed Forces for
			 inpatient behavioral health care, with a particular focus on facilities under
			 that system that support members of the Armed Forces on deployment
			 rotation.
				(b)Congressional
			 defense committees definedIn this section, the term
			 congressional defense committees has the meaning given that term
			 in section 101(a)(16) of title 10, United States Code.
				IIDepartment of
			 Veterans Affairs Matters
			201.Transparency
			 of mental health care services
				(a)Measurement of
			 mental health care services
					(1)In
			 generalNot later than December 31, 2013, the Secretary of
			 Veterans Affairs shall develop and implement a comprehensive set of measures to
			 assess mental health care services furnished by the Department of Veterans
			 Affairs.
					(2)ElementsThe
			 measures developed and implemented under paragraph (1) shall provide an
			 accurate and comprehensive assessment of the following:
						(A)The timeliness of
			 the furnishing of mental health care by the Department.
						(B)The satisfaction
			 of patients who receive mental health care services furnished by the
			 Department.
						(C)The capacity of
			 the Department to furnish mental health care.
						(D)The availability
			 and furnishing of evidence-based therapies by the Department.
						(b)Guidelines for
			 staffing mental health care servicesNot later than December 31,
			 2013, the Secretary shall develop and implement guidelines for the staffing of
			 general and specialty mental health care services, including at community-based
			 outpatient clinics. Such guidelines shall include productivity standards for
			 providers of mental health care.
				(c)Study
			 committee
					(1)In
			 generalThe Secretary of Veterans Affairs shall seek to enter
			 into a contract with the National Academy of Sciences to create a study
			 committee—
						(A)to consult with
			 the Secretary on the Secretary’s development and implementation of the measures
			 and guidelines required by subsections (a) and (b); and
						(B)to conduct an
			 assessment and provide an analysis and recommendations on the state of
			 Department mental health services.
						(2)FunctionsIn
			 entering into the contract described in paragraph (1), the Secretary shall,
			 with respect to paragraph (1)(B), include in such contract a provision for the
			 study committee—
						(A)to conduct a
			 comprehensive assessment of barriers to access to mental health care by
			 veterans who served in the Armed Forces in Operation Enduring Freedom,
			 Operation Iraqi Freedom, or Operation New Dawn;
						(B)to assess the
			 quality of the mental health care being provided to such veterans (including
			 the extent to which veterans are afforded choices with respect to modes of
			 treatment) through site visits to facilities of the Veterans Health
			 Administration (including at least one site visit in each Veterans Integrated
			 Service Network), evaluating studies of patient outcomes, and other appropriate
			 means;
						(C)to assess
			 whether, and the extent to which, veterans who served in the Armed Forces in
			 Operation Enduring Freedom, Operation Iraqi Freedom, or Operation New Dawn are
			 being offered a full range of necessary mental health services at Department
			 health care facilities, including early intervention services for hazardous
			 drinking, relationship problems, and other behaviors that create a risk for the
			 development of a chronic mental health condition;
						(D)to conduct
			 surveys or have access to Department-administered surveys of—
							(i)providers of
			 Department mental health services;
							(ii)veterans who
			 served in the Armed Forces in Operation Enduring Freedom, Operation Iraqi
			 Freedom, or Operation New Dawn who are receiving mental health care furnished
			 by the Department; and
							(iii)eligible
			 veterans who served in the Armed Forces in Operation Enduring Freedom,
			 Operation Iraqi Freedom, or Operation New Dawn who are not using Department
			 health care services to assess those barriers described in subparagraph (A);
			 and
							(E)to provide to the
			 Secretary, on the basis of its assessments as delineated in subparagraphs (A)
			 through (C), specific, detailed recommendations—
							(i)for
			 overcoming barriers, and improving access, to timely, effective mental health
			 care at Department health care facilities (or, where Department facilities
			 cannot provide such care, through contract arrangements under existing law);
			 and
							(ii)to
			 improve the effectiveness and efficiency of mental health services furnished by
			 the Secretary.
							(3)Participation
			 by former officials and employees of Veterans Health
			 AdministrationThe Secretary shall ensure that any contract
			 entered into under paragraph (1) provides for inclusion on any subcommittee
			 which participates in conducting the assessments and formulating the
			 recommendations provided for in paragraph (2) at least one former official of
			 the Veterans Health Administration and at least two former employees of the
			 Veterans Health Administration who were providers of mental health care.
					(4)Periodic
			 reports to SecretaryIn entering into the contract described in
			 paragraph (1), the Secretary shall, with respect to paragraph (1)(A), include
			 in such contract a provision for the submittal to the Secretary of periodic
			 reports and provision of other consultation to the Secretary by the study
			 committee to assist the Secretary in carrying out subsections (a) and
			 (b).
					(5)Reports to
			 CongressNot later than 30 days after receiving a report under
			 paragraph (4), the Secretary shall submit to the Committee on Veterans’ Affairs
			 of the Senate and the Committee on Veterans' Affairs of the House of
			 Representatives a report on the plans of the Secretary to implement such
			 recommendations submitted to the Secretary by the study committee as the
			 Secretary considers appropriate. Such report shall include a description of
			 each recommendation submitted to the Secretary that the Secretary does not plan
			 to carry out and an explanation of why the Secretary does not plan to carry out
			 such recommendation.
					(d)Publication
					(1)In
			 generalThe Secretary shall make available to the public on an
			 Internet website of the Department the following:
						(A)The measures and
			 guidelines developed and implemented under this section.
						(B)An assessment of
			 the performance of the Department using such measures and guidelines.
						(2)Quarterly
			 updatesThe Secretary shall update the measures, guidelines, and
			 assessment made available to the public under paragraph (1) not less frequently
			 than quarterly.
					(e)Semiannual
			 reports
					(1)In
			 generalNot later than June 30, 2013, and not less frequently
			 than twice each year thereafter, the Secretary shall submit to the Committee on
			 Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the
			 House of Representatives a report on the Secretary's progress in developing and
			 implementing the measures and guidelines required by this section.
					(2)ElementsEach
			 report submitted under paragraph (1) shall include the following:
						(A)A description of
			 the development and implementation of the measures required by subsection (a)
			 and the guidelines required by subsection (b).
						(B)A description of
			 the progress made by the Secretary in developing and implementing such measures
			 and guidelines.
						(C)An assessment of
			 the mental health care services furnished by the Department of Veterans
			 Affairs, using the measures developed and implemented under subsection
			 (a).
						(D)An assessment of
			 the effectiveness of the guidelines developed and implemented under subsection
			 (b).
						(E)Such
			 recommendations for legislative or administrative action as the Secretary may
			 have to improve the effectiveness and efficiency of the mental health care
			 services furnished under laws administered by the Secretary.
						(f)Implementation
			 report
					(1)In
			 generalNot later than 30 days before the date on which the
			 Secretary begins implementing the measures and guidelines required by this
			 section, the Secretary shall submit to the committees described in subsection
			 (e)(1) a report on the Secretary's planned implementation of such measures and
			 guidelines.
					(2)ElementsThe
			 report required by paragraph (1) shall include the following:
						(A)A detailed
			 description of the measures and guidelines that the Secretary plans to
			 implement under this section.
						(B)A description of
			 the rationale for each measure and guideline the Secretary plans to implement
			 under this section.
						(C)A discussion of
			 each measure and guideline that the Secretary considered under this section but
			 chose not to implement.
						(D)The number of
			 current vacancies in mental health care provider positions in the
			 Department.
						(E)An assessment of
			 how many additional positions are needed to meet current or expected demand for
			 mental health services furnished by the Department.
						202.Expansion of
			 Vet Center program to include furnishing counseling to certain members of the
			 Armed Forces and their family membersSection 1712A of title 38, United States
			 Code, is amended—
				(1)in subsection
			 (a)—
					(A)in paragraph
			 (1)—
						(i)in
			 subparagraph (A), by striking Upon the request and all that
			 follows through the period at the end and inserting the following: “Upon the
			 request of any individual referred to in subparagraph (C), the Secretary shall
			 furnish counseling, including by furnishing counseling through a Vet Center, to
			 the individual—
							
								(i)in the case of an individual referred
				to in clauses (i) through (iv) of subparagraph (C), to assist the individual in
				readjusting to civilian life; and
								(ii)in the case of an individual referred
				to in clause (v) of such subparagraph who is a family member of a veteran or
				member described in such clause—
									(I)in the case of a member who is deployed in
				a theater of combat operations or an area at a time during which hostilities
				are occurring in that area, during such deployment to assist such individual in
				coping with such deployment; and
									(II)in the case of a veteran or member
				who is readjusting to civilian life, to the degree that counseling furnished to
				such individual is found to aid in the readjustment of such veteran or member
				to civilian life.
									;
				and
						(ii)by
			 striking subparagraph (B) and inserting the following new subparagraphs:
							
								(B)Counseling furnished to an individual
				under subparagraph (A) may include a comprehensive individual assessment of the
				individual's psychological, social, and other characteristics to ascertain
				whether—
									(i)in the case of an individual referred
				to in clauses (i) through (iv) of subparagraph (C), such individual has
				difficulties associated with readjusting to civilian life; and
									(ii)in the case of an individual referred
				to in clause (v) of such subparagraph, such individual has difficulties
				associated with—
										(I)coping with the deployment of a
				member described in subclause (I) of such clause; or
										(II)readjustment to civilian life of a
				veteran or member described in subclause (II) of such clause.
										(C)Subparagraph (A) applies to the
				following individuals:
									(i)Any individual who is a veteran or
				member of the Armed Forces, including a member of a reserve component of the
				Armed Forces, who served on active duty in a theater of combat operations or an
				area at a time during which hostilities occurred in that area.
									(ii)Any individual who is a veteran or
				member of the Armed Forces, including a member of a reserve component of the
				Armed Forces, who provided direct emergency medical or mental health care, or
				mortuary services to the causalities of combat operations or hostilities, but
				who at the time was located outside the theater of combat operations or area of
				hostilities.
									(iii)Any individual who is a veteran or
				member of the Armed Forces, including a member of a reserve component of the
				Armed Forces, who engaged in combat with an enemy of the United States or
				against an opposing military force in a theater of combat operations or an area
				at a time during which hostilities occurred in that area by remotely
				controlling an unmanned aerial vehicle, notwithstanding whether the physical
				location of such veteran or member during such combat was within such theater
				of combat operations or area.
									(iv)Any individual who received
				counseling under this section before the date of the enactment of the Mental
				Health Access to Continued Care and Enhancement of Support Services Act of
				2012.
									(v)Any individual who is a family member
				of any—
										(I)member of the Armed Forces,
				including a member of a reserve component of the Armed Forces, who is serving
				on active duty in a theater of combat operations or in an area at a time during
				which hostilities are occurring in that area; or
										(II)veteran or member of the Armed
				Forces described in this
				subparagraph.
										;
						(B)by striking
			 paragraph (2);
					(C)by redesignating
			 paragraph (3) as paragraph (2); and
					(D)in paragraph (2),
			 as redesignated by subparagraph (C)—
						(i)by
			 striking a veteran described in paragraph (1)(B)(iii) and
			 inserting an individual described in paragraph (1)(C);
			 and
						(ii)by
			 striking the veteran a preliminary general mental health
			 assessment and inserting the individual a comprehensive
			 individual assessment as described in paragraph (1)(B);
						(2)in subsection
			 (b)(1), by striking physician or psychologist each place it
			 appears and inserting licensed or certified mental health care
			 provider;
				(3)in subsection
			 (g)—
					(A)by amending
			 paragraph (1) to read as follows:
						
							(1)The term
				Vet Center means a facility which is operated by the Department
				for the provision of services under this section and which is situated apart
				from Department general health care
				facilities.
							;
				and
					(B)by adding at the
			 end the following new paragraph:
						
							(3)The term
				family member, with respect to a veteran or member of the Armed
				Forces, means an individual who—
								(A)is a member of
				the family of the veteran or member, including—
									(i)a
				parent;
									(ii)a spouse;
									(iii)a child;
									(iv)a step-family
				member; and
									(v)an extended
				family member; or
									(B)lives with the
				veteran or member but is not a member of the family of the veteran or
				member.
								;
				and
					(4)by redesignating
			 subsection (g), as amended by paragraph (3), as subsection (h) and inserting
			 after subsection (f) the following new subsection (g):
					
						(g)In carrying out
				this section and in furtherance of the Secretary's responsibility to carry out
				outreach activities under chapter 63 of this title, the Secretary may provide
				for and facilitate the participation of personnel employed by the Secretary to
				provide services under this section in recreational programs that are—
							(1)designed to
				encourage the readjustment of veterans described in subsection (a)(1)(C);
				and
							(2)operated by any
				organization named in or approved under section 5902 of this
				title.
							.
				203.Authority for
			 Secretary of Veterans Affairs to furnish mental health care through facilities
			 other than Vet Centers to immediate family members of members of the Armed
			 Forces deployed in connection with a contingency operation
				(a)AuthoritySubject
			 to the availability of appropriations, the Secretary of Veterans Affairs, in
			 addition to furnishing mental health care to family members of members of the
			 Armed Forces through Vet Centers under section 1712A of title 38, United States
			 Code, may furnish mental health care to immediate family members of members of
			 the Armed Forces while such members are deployed in connection with a
			 contingency operation (as defined in section 101 of title 10, United States
			 Code) through Department of Veterans Affairs medical facilities, telemental
			 health modalities, and such community, nonprofit, private, and other third
			 parties as the Secretary considers appropriate.
				(b)No eligibility
			 for travel reimbursementA family member to whom the Secretary
			 furnishes mental health care under subsection (a) shall not be eligible for
			 payments or allowances under section 111 of title 38, United States Code, for
			 such mental health care.
				(c)Vet Center
			 definedIn this section, the term Vet Center has the
			 meaning given the term in section 1712A(g) of title 38, United States Code, as
			 amended by section 2(3).
				204.Organization
			 of the Readjustment Counseling Service in Department of Veterans
			 Affairs
				(a)In
			 generalSubchapter I of chapter 73 of title 38, United States
			 Code, is amended by adding at the end the following new section:
					
						7309.Readjustment
				Counseling Service
							(a)In
				generalThere is in the Veterans Health Administration a
				Readjustment Counseling Service. The Readjustment Counseling Service shall
				provide readjustment counseling and associated services to individuals in
				accordance with section 1712A of this title.
							(b)Chief
				Officer(1)The head of the
				Readjustment Counseling Service shall be the Chief Officer of the Readjustment
				Counseling Service (in this section the Chief Officer), who
				shall report directly to the Under Secretary for Health.
								(2)The Chief Officer shall be appointed
				by the Under Secretary for Health from among individuals who—
									(A)(i)are psychologists who
				hold a diploma as a doctorate in clinical or counseling psychology from an
				authority approved by the American Psychological Association and who have
				successfully undergone an internship approved by that association;
										(ii)are holders of a master in social
				work degree; or
										(iii)hold such other advanced degrees
				related to mental health as the Secretary considers appropriate;
										(B)have at least three years of
				experience providing direct counseling services or outreach services;
									(C)have at least three years of
				experience administrating direct counseling services or outreach
				services;
									(D)meet the quality standards and
				requirements of the Department; and
									(E)are veterans who served in combat as
				members of the Armed Forces.
									(c)Structure(1)The Readjustment
				Counseling Service is a distinct organizational element within Veterans Health
				Administration.
								(2)The Service shall provide counseling
				and services as described in subsection (a).
								(3)The Chief Officer shall have direct
				authority over all Readjustment Counseling Service staff and assets, including
				Vet Centers.
								(d)Source of
				funds(1)Amounts for the
				activities of the Readjustment Counseling Service, including the operations of
				its Vet Centers, shall be derived from amounts appropriated for the Veterans
				Health Administration for medical care.
								(2)Amounts for activities of the
				Readjustment Counseling Service, including the operations of its Vet Centers,
				shall not be allocated through the Veterans Equitable Resource Allocation
				system.
								(3)In each budget request submitted for
				the Department of Veterans Affairs by the President to Congress under section
				1105 of title 31, the budget request for the Readjustment Counseling Service
				shall be listed separately.
								(e)Annual
				report(1)Not later than March 15
				of each year, the Secretary shall submit to the Committee on Veterans' Affairs
				of the Senate and the Committee on Veterans' Affairs of the House of
				Representatives a report on the activities of the Readjustment Counseling
				Service during the preceding calendar year.
								(2)Each report submitted under paragraph
				(1) shall include, with respect to the period covered by the report, the
				following:
									(A)A summary of the activities of the
				Readjustment Counseling Service, including Vet Centers.
									(B)A description of the workload and
				additional treatment capacity of the Vet Centers, including, for each Vet
				Center, the ratio of the number of full-time equivalent employees at such Vet
				Center and the number of individuals who received services or assistance at
				such Vet Center.
									(C)A detailed analysis of demand for and
				unmet need for readjustment counseling services and the Secretary's plan for
				meeting such unmet need.
									(f)Vet Center
				definedIn this section, the term Vet Center has the
				meaning given the term in section 1712A(g) of this
				title.
							.
				(b)Conforming
			 amendmentSection 7305 of such title is amended—
					(1)by redesignating
			 paragraph (7) as paragraph (8); and
					(2)by inserting
			 after paragraph (6) the following new paragraph (7):
						
							(7)A Readjustment
				Counseling
				Service.
							.
					205.Recruiting
			 mental health providers for furnishing of mental health services on behalf of
			 the Department of Veterans Affairs without compensation from the
			 Department
				(a)In
			 generalThe Secretary of
			 Veterans Affairs shall carry out a national program of outreach to societies,
			 community organizations, or government entities in order to recruit mental
			 health providers, who meet the quality standards and requirements of the
			 Department of Veterans Affairs, to provide mental health services for the
			 Department on a part-time, without-compensation basis, under section 7405 of
			 title 38, United States Code.
				(b)Partnering with
			 and developing community entitiesIn carrying out the program
			 required by subsection (a), the Secretary may partner with a community entity
			 or assist in the development of a community entity, including by entering into
			 an agreement under section 8153 of title 38, United States Code, that provides
			 strategic coordination of the societies, community organizations, and
			 government entities described in subsection (a) in order to maximize the
			 availability and efficient delivery of mental health services to veterans by
			 such societies, community organizations, and government entities.
				(c)Military
			 culture trainingIn carrying out the program required by
			 subsection (a), the Secretary shall provide training to mental health providers
			 to ensure that clinicians who provide mental health services as described in
			 such subsection have sufficient understanding of military and service specific
			 culture, combat experience, and other factors that are unique to the experience
			 of veterans who served in Operation Enduring Freedom, Operating Iraqi Freedom,
			 or Operation New Dawn.
				206.Reimbursement
			 of physicians and dentists for expenses relating to board certification or
			 recertification
				(a)In
			 generalSection 7411 of title
			 38, United States Code, is amended to read as follows:
					
						7411.Full-time
				board-certified physicians and dentists: reimbursement of certification or
				recertification and continuing professional education expensesThe Secretary shall reimburse any full-time
				board-certified physician or dentist appointed under section 7401(1) of this
				title for expenses incurred, up to $1,000 per year, for certification or
				recertification expenses, or continuing professional education. For physicians
				who are full-time psychiatrists, the Secretary may reimburse up to $4,000 per
				year.
						.
				(b)Clerical
			 amendmentThe table of
			 sections at the beginning of chapter 74 of such title is amended by striking
			 the item relating to section 7411 and inserting the following new item:
					
						
							7411. Full-time board-certified
				physicians and dentists: reimbursement of certification or recertification and
				continuing professional education
				expenses.
						
						.
				207.Peer
			 support
				(a)Peer support
			 counseling program
					(1)Program
			 requiredParagraph (1) of section 1720F(j) of title 38, United
			 States Code, is amended in the matter before subparagraph (A) by striking
			 may and inserting shall.
					(2)TrainingParagraph
			 (2) of such section is amended by inserting after peer
			 counselors the following: , including training carried out under
			 the national program of training required by section 304(c) of the Caregivers
			 and Veterans Omnibus Health Services Act of 2010 (38 U.S.C. 1712A note; Public
			 Law 111–163).
					(3)Availability of
			 program at Department medical centersSuch section is amended by
			 adding at the end the following new paragraph:
						
							(3)In addition to other locations the
				Secretary considers appropriate, the Secretary shall carry out the peer support
				program under this subsection at each Department medical
				center.
							.
					(4)Deadline for
			 commencement of programThe Secretary of Veterans Affairs shall
			 ensure that the peer support counseling program required by section 1720F(j) of
			 title 38, United States Code, as amended by this subsection, commences at each
			 Department of Veterans Affairs medical center not later than 270 days after the
			 date of the enactment of this Act.
					(b)Provision of
			 peer outreach and peer support services at Department Medical Centers under
			 program on readjustment and mental health care services for veterans who served
			 in Operation Enduring Freedom and Operation Iraqi Freedom
					(1)In
			 generalSection 304 of the Caregivers and Veterans Omnibus Health
			 Services Act of 2010 (38 U.S.C. 1712A note; Public Law 111–163) is
			 amended—
						(A)by redesignating
			 subsection (e) as subsection (f); and
						(B)by inserting
			 after subsection (d) the following new subsection (e):
							
								(e)Provision of
				peer outreach and peer support services at Department medical
				centersThe Secretary shall carry out the services required by
				subparagraphs (A) and (B) of subsection (a)(1) at each Department medical
				center.
								.
						(2)DeadlineThe
			 Secretary of Veterans Affairs shall commence carrying out the services required
			 by subparagraphs (A) and (B) of subsection (a)(1) of such section at each
			 Department of Veterans Affairs medical center, as required by subsection (e) of
			 such section (as added by paragraph (1)), not later than 270 days after the
			 date of the enactment of this Act.
					
